UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-2008


CADENCE BANK NA,

                Plaintiff - Appellee,

          v.

HORRY PROPERTIES, LLC, a South Carolina Limited Liability
Company; M&M BUILDERS, LLC OF OD, a South Carolina Limited
Liability Company; ARTHUR F. MCLEAN, JR.,

                Defendants – Appellants,

          and

BEACH FIRST NATIONAL BANK; HORRY COUNTY STATE BANK,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cv-02717-RBH)


Submitted:   April 25, 2013                 Decided:   April 30, 2013


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis D. Nettles, FOLKENS LAW FIRM P.A., Florence, South
Carolina, for Appellants.   J. Thomas McBratney, III, MCBRATNEY
LAW FIRM, PA, Florence, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Horry Properties, LLC, M&M Builders, LLC of OD, and

Arthur   F.   McLean,   Jr.,   appeal    the   district   court’s    orders

setting aside transfers of certain real property and associated

leases as fraudulent conveyances and denying their motion to

alter or amend the judgment.            We have reviewed the district

court’s thorough opinions, as well as the parties’ briefs and

the record included on appeal, and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   Cadence Bank NA v. Horry Prop., LLC, 4:10-cv-02717-RBH

(D.S.C. April 3, 2012; July 17, 2012).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                    3